214 F.3d 900 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.KELLY JO MAY and LEE TERRY,    Defendants-Appellants.
Nos. 99-2785 and 99-2880
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 12, 2000
Decided June 6, 2000

Appeals from the United States District Court  for the Central District of Illinois.  No. 98 CR 20061--Michael P. McCuskey, Judge.
Before POSNER, Chief Judge, COFFEY and RIPPLE,  Circuit Judges.
COFFEY, Circuit Judge.


1
On October 8, 1998, a four-  count indictment was filed in the Central District  of Illinois charging Kelly Jo May and Lee Terry  with events arising out of the armed bank robbery  of the Champaign County Schools Employees Credit  Union in Champaign, Illinois.1 After the  juries2 returned guilty verdicts against both  defendants, the judge sentenced May to 147 months'  imprisonment, five years' supervised release, a  $300 special assessment, and restitution in the  amount of $11,038.75.3 The judge then sentenced  Terry to life imprisonment, a $300 special  assessment, and restitution also in the amount of  $11,038.75.4 On appeal, both defendants-  appellants argue that the trial judge erred in  denying their motion to suppress the evidence  seized from their residence. May also argues that  the court erred in allowing the jury to continue  its deliberations, at least without conducting a  hearing, after the district court judge received a  note from the jury foreperson suggesting that a  juror may have been a crime victim.


2
We affirm.

I.  BACKGROUND

3
On September 14, 1998, at approximately 2:00  p.m., when only three employees were present in  the bank,5 Terry and May entered the Credit  Union in Champaign, Illinois. The two armed  defendants approached bank employees, Ciara  Bradley and Tasha Jenkins, and May ordered  Bradley to "put the money in the bag." Terry then  walked down the hallway to Heather Winkleman's  office, brought her to the front, and told  Bradley and Jenkins to open all the teller  drawers. Winkleman then asked Terry if he also  wanted the money from the vault and he responded  that he did. The two went back into Winkleman's  office and retrieved the vault keys; Winkleman  opened the vault and handed the money to the two  perpetrators.6 Terry and May left the bank with  $11,038.75.


4
After leaving the bank, Terry and May went to a  nearby Illinois power station and removed the  clothing worn during the robbery, poured gasoline  on the clothes, and ignited them. Thereafter, the  two then went to the General Auto Market in  Urbana, Illinois, and Terry made a $4,000 cash  down-payment on a 1995 GMC van.


5
On September 15, 1998, the Champaign, Illinois,  Police Department (CPD) received an anonymous tip  that it was Terry who had robbed the bank and  that a female accompanied him during the bank  robbery. On September 16, 1998, CPD received  another anonymous tip stating that May and her  boyfriend "Teddy" had robbed the bank, and that  they had just bought a van.


6
The next day, September 16, 1998, a detective  went to Terry's and May's residence and saw a  1995 GMC van. Upon inspection of a sticker on the  van, the officer discovered that it had just been  purchased from the General Auto Market in Urbana,  Illinois. The detective proceeded to the  dealership and learned that Terry and May had  purchased the van on September 14th, just a few  hours after the robbery, with a $4000 cash down-  payment.


7
The dealership informed the detective that  Terry's and May's $4000 down-payment was  deposited in the night deposit-box at First of  America Bank located at the Meijer Store in  Champaign, Illinois. Police officers were later  able to retrieve and examine the deposit and  found fourteen $20 bills with serial numbers that  matched the recorded bait money taken during the  robbery.7


8
On September 16, 1998, based on the information  described above, a federal arrest warrant for  Terry was issued. At this time, federal  investigators learned that the Illinois State  Police had obtained a search warrant for Terry's  and May's residence in Champaign on an unrelated  drug matter. While serving both the state search  warrant and federal arrest warrant,8 officers  recovered $1,186 cash (three $20 bills were bait  money) and five grams of marijuana, and Terry was  taken into custody.


9
Kenneth Faust, who also resided with Terry and  May, was interviewed by police officers and  informed them that a few days before the search,  he had seen a gun in a small blue diaper bag in  one of the bedrooms of the residence, and that  Terry was "touchy" about people going near a shed  located behind the residence. He further stated  that Terry and May had recently complained about  being broke and that they now were spending a lot  of money.


10
Based on Faust's statements, officers obtained  a federal search warrant for the shed.9 Once  inside the shed, officers located a blue diaper  bag which contained two loaded weapons, a .32  caliber H&R revolver and a .357 Magnum S&W  revolver. Officers also discovered additional  rounds of ammunition.


11
Police officers also interviewed Terry, who  denied any involvement in the robbery. However,  two days later, on September 18, 1998, May was  interviewed and she admitted that she and Terry  committed the robbery and that both of them were  armed, at the time of the robbery, with the  weapons found in the shed. She further confirmed  that the two had used the money from the robbery  to make the down-payment on the van; she  explained that she was having financial problems  and when she mentioned robbing a bank, Terry told  her that it could be done and that he even knew  of a good place to rob.


12
Before going to trial on charges stemming from  the Credit Union robbery, Terry and May filed a  motion to suppress the currency seized at their  residence based on the allegation that the state  search warrant did not authorize the seizure of  the money. As recounted earlier, investigators,  after obtaining a federal arrest warrant for  Terry for the bank robbery, learned that a local  drug task force had obtained a state search  warrant for Terry's and May's residence. In part,  the state search warrant authorized the search  for and the seizure of:


13
Any substance of any color which purports to be  cocaine or any of its derivatives; all  paraphernalia of any kind, including, but not  limited to, scales, packing material such as  plastic bags and twist ties, and cutting agents,  used for the manufacture or distribution of  cocaine; all monies found in close proximity to  the aforesaid items . . . .


14
Terry and May argued that because no cocaine was  discovered at their residence, the police were  without the authority to seize the money and it  should therefore be suppressed.


15
The judge rejected the defendants' argument,  stating:


16
This court specifically finds that the officers  investigating the credit union robbery would have  sought the federal search warrant even if the  currency had not been seized. The federal search  warrant authorized a search of Terry's residence  and the metal shed for evidence related to the  Credit Union robbery, including "United States  Currency which may have been taken in the  robbery." The [money] would have been recovered  in executing the federal search warrant.  Accordingly, the federal search warrant supplied  an independent source for the seizure of the  money. This court finds that the [money] was  "rediscovered" in a legal search supported by a  valid search warrant, and the evidence need not  be suppressed.


17
May and Terry were subsequently tried before  separate juries, and during jury deliberations at  the close of May's trial, the jury foreperson  sent the following note to the trial judge:


18
We are having some problems. One of the jurors  keeps mentioning "Have you ever had a .357 magnum  put in your face." He said he had and it was  scary. He never mentioned he was a victim of a  crime. This is bothering other jurors.


19
The judge brought the note to the attention of  both counsels and the following discussion  occurred:


20
AUSA: I think the note is ambiguous, Your Honor.  I mean, if there's a suggestion that somebody  didn't tell the truth during jury qualification,  I don't think that's accurate because it doesn't  say--you could have a gun stuck in your face for  a variety of reasons.


21
But, I think it's-- JUDGE:  That's true. You could have it in  play.


22
AUSA: Right. In a shooting range.


23
JUDGE: Right.


24
AUSA: I mean, you wouldn't want someone sticking  one in your face. And it doesn't say it's in the  course of a crime.


25
JUDGE: Right.


26
AUSA: So, that suggestion, I think, is we don't  know.


27
Even more fundamentally, this intrudes into the  deliberative process of the jurors. . . . They've  raised a concern. I think what we should do is  say, "Thank you for your concern. Please continue  deliberating."


28
They haven't raised any--they haven't asked for  anything. They haven't said they are having  difficulty, or this is impeding their ability to  reach a verdict. I think we should acknowledge  the fact that we've got their note, that we share  their concern, and please continue deliberating.  That would be my suggestion.


29
COURT: Mr. Schurter [defense counsel].


30
* * *


31
SCHURTER: I guess I would have to concur with [the    AUSA], though, in that I don't--it doesn't sound  to me like it asks for any particular relief; and  not knowing what they really had in mind, I  suppose any gratuitous comments from the Court  could be either helpful or harmful to either  side. And so I, I don't know.


32
I, I mean, I understand obviously it's not  appropriate to have an ongoing conversation with  the jurors by way of the notes. But, but we--on  the defense side, we do have a serious concern  if, if the, if the, if there is a juror in there  who didn't answer the Court's questions  truthfully and that's what they're saying, then  we really are concerned.


33
COURT: The Court appreciates comments of counsel  and believes that the appropriate way to handle  it at this time is to, one, acknowledge the note  and, two, to respond in a manner that the Court  believes is appropriate, which, of course, is not  to make any further inquiry into the note or in  any way try to respond to the note. But the Court  believes that a response of some type is  appropriate.


34
So, the Court at this time has fashioned the  following response. "To the jury: The Court has  received your note. The Court believes you have  all the instructions necessary for your  deliberations on the verdicts in this case.  Please continue your deliberations."


35
Any objections to that, . . . ?


36
AUSA: No, Your Honor.


37
COURT: Mr. Schurter?


38
SCHURTER: No, Your Honor.


39
(Emphasis added). The judge sent this note to the  jury and, approximately thirty minutes later, the  jurors returned a guilty verdict against May on  all counts.


40
Approximately a week after May's trial, a  separate jury also found Terry guilty on all  counts charged. As mentioned before, the trial  court then sentenced May to 147 months of  confinement and Terry to life imprisonment. May  and Terry appeal.

II.  ISSUES

41
On appeal, we consider: 1) whether the district  court erred in denying May's and Terry's motion  to suppress the money found at their residence;  and 2) whether the district court erred in  allowing May's jury to continue its deliberations  after receiving a note suggesting that a juror  may have been a crime victim.

III.  DISCUSSION
A.  May's and Terry's Motion to Suppress

42
In reviewing a district court's decision on a  motion to suppress, this court reviews the  propriety of the search de novo, but we review  all findings of historical fact and credibility  determinations under the clear error standard.  See United States v. Brown, 188 F.3d 860, 864  (7th Cir. 1999).


43
On appeal, the two defendants argue that the  currency seized from their residence should be  suppressed because the federal search warrant was  a "direct result" of the illegal seizure of the  currency pursuant to the state search warrant. In  other words, Terry and May argue that the federal  search warrant would never have been issued if  not for the illegal seizure of the money, and  therefore the currency should not have been  admitted under the independent source doctrine.  However, the appellants ignore the fact that  federal law enforcement officials had a wealth of  information concerning their involvement in the  Credit Union robbery.


44
In United States v. Markling, 7 F.3d 1309, 1315  (7th Cir. 1993) (bold added), this court stated,


45
To understand the independent source doctrine,  one must begin with the competing interests at  stake when courts decide whether to exclude  evidence on Fourth Amendment grounds. The  exclusionary rule is meant to deter illegal  police conduct by punishing that conduct.  Salgado, 807 F.2d at 607. The exclusionary rule  attempts to accomplish this purpose by  prohibiting the introduction of evidence obtained  as the direct or indirect result of an illegal  search. Murray, 487 U.S. at 536, 108 S. Ct. at  2532. The exclusionary rule thus deters illegal  police conduct by removing the incentive for  illegal conduct. But the exclusionary rule also  involves significant social costs. The  exclusionary rule deprives juries of probative  evidence of a crime; and by depriving juries of  probative evidence, the exclusionary rule often  works at odds with society's interest in  prosecuting and punishing crime. See Nix v.  Williams, 467 U.S. 431, 442-43, 104 S. Ct. 2501,  2508, 81 L. Ed. 377 (1984). It is necessary to  strike a balance between the competing interests.  "The exclusionary rule is a sanction, and  sanctions are supposed to be proportioned to the  wrong-doing that they punish." Salgado, 807 F.2d  603 at 607.


46
The Supreme Court has determined that "'the  interest of society in deterring unlawful police  conduct and the public interest in having juries  receive all probative evidence of a crime are  properly balanced by putting the police in the  same, not a worse, position than they would have  been in if no police error or misconduct had occurred.'"  Murray, 487 U.S. at 537, 108 S. Ct. at 2533  (quoting Nix, 467 U.S. at 443, 104 S. Ct. at  2509) (emphasis in Nix); see also Salgado, 807  F.2d at 607-08. Excluding evidence that the  police ultimately obtained by independent legal  means would not put the police in the same  position they would have been in if they had not  committed any illegal conduct; instead, it would  put them in a worse position. Id. The independent  source doctrine avoids this by allowing the  introduction of evidence discovered initially  during an unlawful search if the evidence is  discovered later through a source that is  untainted by the initial illegality. Id.


47
Under the independent source doctrine, if police  discover items x and y during an illegal search,  but later discover item z during an independent  legal search, item z is admissible in evidence  because it was derived from an independent  source. Murray, 487 U.S. at 537-38, 108 S. Ct. at  2533. That was the situation in Segura. See 468  U.S. at 813-14, 104 S. Ct. at 3389. But the  doctrine as stated in Murray goes further. At  issue in Murray was evidence that agents seized  from a warehouse pursuant to a warrant after the  agents had previously observed the evidence  during an illegal entry into the warehouse. See  Murray, 487 U.S. at 535-36, 108 S. Ct. at 2532.  Under the independent source doctrine as stated  in Murray, if during the untainted legal search  police discover not only item z but also  rediscover items x and y, x and y as well as z  are admissible. Id. at 538, 108 S. Ct. at 2533;  see also United States v. Herrold, 962 F.2d 1131,  1140 (3d Cir. 1992).


48
The reasoning behind the admission of evidence  under the independent source doctrine is that  although the police should not benefit from their  unlawful conduct, neither should they be put in  a worse position by excluding evidence that was  later discovered or re-seized by independent  legal means. See Murray, 487 U.S. at 537, 542  (citation omitted). Thus, the central question  under the independent source doctrine is whether  the evidence at issue was obtained by independent  legal means.


49
In Markling, this court set forth a two-part  test to determine whether the evidence was, in  fact, obtained by independent lawful means: 1)  whether the officer's decision to seek the  warrant resulted from what he had seen (or, in  this case, seized) during the unlawful search;  and 2) whether the illegally obtained evidence  caused the magistrate to issue the search  warrant. See Markling, 7 F.3d at 1315-16. If the  answer to both of these inquiries is no, then the  evidence need not be suppressed despite the fact  that it was initially unlawfully obtained.


50
Based on information obtained from Kenneth Faust  and other sources, law enforcement knew the  following facts: 1) Terry and May were both  "broke" immediately before the Credit Union  robbery but were now flush with money and  suddenly had the means to put down $4000 on a van  on the same afternoon of the robbery; 2) that  some of the recorded "bait bills" were recovered  from the money used to purchase the van; 3) Terry  had a .357 magnum (the gun used in the Credit  Union robbery) in the house several days before the robbery but police did not find it pursuant  to the state authorized search; 4) Faust had told  the police that Terry had a hat that was similar  to one worn by the perpetrators but no such hat  was recovered; 5) May and Terry fit the general  description of the robbers given by the Credit  Union employees; and 6) May and Terry had been  identified as the perpetrators of the Credit  Union robbery in separate anonymous tips.


51
These facts are certainly sufficient to  establish the necessary basis for the issuance of  a federal search warrant absent any reference to  the $1186 discovered pursuant to the state search  warrant. In this case, although the currency  seized by the police was not covered by the state  search warrant, the federal search warrant, which  was issued the next day, had an independent basis  for seizure of the money. Given Faust's  statements and the federal investigators  extensive information concerning the robbery, we  are of the opinion that the district court's  finding that law enforcement officers would have  sought a federal search warrant to search Terry's  and May's residence, the shed, and any money  found in either place, even without the seizure  of the currency pursuant to the state search  warrant, was not clearly erroneous. Thus, the  cash was properly admitted under the independent  source doctrine.

B.  The Note From the Jury in May's Trial

52
May argues that she did not receive a fair  trial by an impartial jury because the court  allowed jury deliberations to continue after it  received the note from the jury foreperson,  which, according to May, suggested that one of  the jurors was less than truthful during voir  dire examination when asked whether he had ever  been a victim of a crime. Therefore, according to  May, she is entitled to a new trial under  McDonough Power Equipment v. Greenwood, 464 U.S.  548, 556 (1984) ("We hold that to obtain a new  trial in such a situation, a party must first  demonstrate that a juror failed to answer  honestly a material question on voir dire, and  then further show that a correct response would  have provided a valid basis for a challenge for  cause. The motives for concealing information may  vary, but only those reasons that affect a  juror's impartiality can truly be said to affect  the fairness of a trial."). Because May failed to  object, in fact defense counsel affirmatively  supported the trial judge's decision to send the  jury a note admonishing them to continue  deliberations, we review her claim under the  plain error standard. See Fed. R. Crim. P. 52(b);  United States v. Davis, 15 F.3d 1393, 1407 (7th  Cir. 1994).


53
It is important to note that May's counsel  never requested that the court take any action  whatsoever with respect to the note. Instead,  both counsel for May and for the government  agreed with the trial court that the note from  the jury foreperson was at best ambiguous and did  not necessarily mean that any juror had been  untruthful during voir dire. Furthermore, neither  party requested a hearing to further explore the  contents or meaning of the note, and the court  did not find anything in the note sufficiently  alarming to justify its holding a hearing sua  sponte. Additionally, both counsels, after  conferring with the court, affirmatively  supported the trial judge's decision to send a  note to the jury telling them to continue  deliberations.


54
When considering the totality of the information  contained in the record, we are of the opinion  that May has failed to establish that any juror  failed to honestly answer a material question  during jury selection. As the trial judge, the  AUSA, and defense counsel acknowledged, there are  numerous situations in which an individual may  have a gun pointed at him or her that do not  include being a victim of a crime. Based on the  statement above and the fact that both counsels  approved of the judge's handling of the matter,  we refuse to hold that the judge committed plain  error in responding to the jury's note as he did.  We are also convinced that the district court did  not commit plain error in failing to conduct a  hearing sua sponte to explore the contents of the  note in light of the fact that both parties  agreed that the note was ambiguous.


55
The decision of the district court is    AFFIRMED.



Notes:


1
 Count one charges Terry and May with the armed  bank robbery of the Credit Union, in violation of  18 U.S.C. sec.sec. 2113(a), (d); Count two  charges that the defendants used and carried a  firearm during a crime of violence, in violation  of 18 U.S.C. sec. 924(c)(1); and Counts 3 and 4  charge Terry and May, respectively, with being a  felon in possession of a firearm, in violation of  18 U.S.C. sec.sec. 922(g) & 924(e)(1).


2
 On December 3, 1998, the trial judge granted the  government's oral motion to sever the trials of  the two defendants.


3
 May was sentenced to 87 months' imprisonment on  both Counts one and four, to be served  concurrently and concurrent with each other, and  60 months' imprisonment on Count two to be served  consecutively to the 87 months. Additionally,  May's supervised release was five years on Count  one and three years on each of Counts two and  four to be served concurrently.


4
 Terry was ordered to be confined for a term of  life plus 60 months. Terry's sentence consisted  of life on Count one and 327 months on Count  three to be served concurrently and concurrent  with each other, and 60 months on Count two to be  served consecutively.


5
 Although Terry and May robbed the Champaign  County Employees Credit Union they were charged  with armed bank robbery. We will therefore refer  to the institution which they robbed  interchangeably throughout the opinion as either  the "Credit Union" or the bank.


6
 Winkleman told the probation officer that she is  now scared to be at work alone and becomes  frightened when the bank is not busy. She further  stated that because of the robbery she has  difficulty concentrating, sleeping, has  nightmares, and has even considered changing  careers.


7
 The "bait bills" consisted of thirty-five $20  bills which had been photocopied prior to being  placed in the teller drawers to allow for later  comparison in the event of a robbery.


8
 The detectives investigating the Credit Union  robbery coordinated the execution of the federal  arrest warrant for Terry with the execution of  the state search warrant dealing with cocaine. At  approximately 9:25 p.m., on September 16, 1998,  members of the Champaign, Illinois, Police  Department SWAT team entered Terry's and May's  residence. Once the SWAT team secured the house,  Terry was arrested and a multi-jurisdictional  drug task force performed the search of the  house.


9
 The federal search warrant was obtained in the  early morning hours of September 17th and not  only authorized the search of the shed behind his  house, but also the money seized in the initial  search of Terry's residence pursuant to the state  search warrant.